DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display apparatus comprising: … wherein the touch-sensing layer comprises: a first insulating layer disposed above the encapsulation layer, a portion of the first insulating layer comprising a side surface inclined with respect to a top surface of the encapsulation layer and comprising an organic material, wherein the inclined side surface is in the display area; a conductive layer comprising sensing electrodes; and a second insulating layer covering the conductive layer-and including a refractive index different from that of the first insulating layer’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-12 and 21-22 is/are deemed in condition for allowance. Regarding independent claim 13, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display apparatus comprising: … a first organic insulating layer disposed above the encapsulation layer, a portion of the first insulating layer comprising a side surface inclined with respect to a top surface of the encapsulation layer, wherein the inclined side surface is in the display area and surrounds the opening of the pixel defining layer in a plan view; and a second organic insulating layer covering the first organic insulating layer and the conductive layer and including a refractive index different from that of the first organic insulating layer’ in combination with the remaining claimed limitations. As such independent apparatus claim 13 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 14-20 is/are deemed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693